IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JOSEPH L. WILLIAMS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4334

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 9, 2015.

An appeal from an order of the Circuit Court for Suwannee County.
David W. Fina, Judge.

Joseph L. Williams, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Michael McDermott and Joshua R. Heller,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.